DETAILED ACTION
This non-final Office action is responsive to amendments filed July 1st, 2022. Claims 1-8 and 12-17 have been amended. Claims 9-11 have been cancelled. Claims 1-8 and 12-17 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendments

Applicant’s amendments have been fully considered, and overcome the previously pending claim objections.
Applicant’s amendments have been fully considered, and overcome the previously pending 35 USC 112(b) rejections.
Applicant’s amendments have been fully considered, and overcome the previously pending 35 USC 102 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by reducing the effort of the user to acquire sensor data (with reference to the PEG 2019). These features do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore, making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1-17, Applicant argues that the claims are allowable over 35 USC 102 because the claim amendments overcome the current art rejection. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant’s arguments, see page 11, filed 7/1/22, with respect to claim objection of claim 15 have been fully considered and are persuasive.  The objection of 4/1/22 has been withdrawn. 
Applicant’s arguments, see page 11, filed 7/1/22, with respect to claim rejections under 35 USC 112 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of 4/1/22 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 USC 101 filed 7/1/22 have been fully considered but they are not persuasive. 
On pages 12-15 of the provided remarks, Applicant argues that the amended claims present statutory subject matter. Beginning on pages 12-13 of the provided remarks, Applicant argues “the features of amended independent claim 1 are inextricably tied to a machine, and cannot be considered as a method of organizing human activity.” Examine respectfully disagrees and refers to MPEP 2106.05(b) regarding the following factors of relevance to determine whether a machine recited in a claim provides significantly more: “I. The particularity or generality of the elements of machine or apparatus; II. Whether the machine or apparatus implements the steps of the method; and III. Whether its involvement is extra-solution activity of a field-of-use.” Beginning with the first factor, per MPEP 2106.05(b) “a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014).” Per the provided citation of the amended claims, the claims recite the following “at least one sensor; a wireless communication device; a sensor control unit; a path computation unit; and an information processing device”. These components are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Therefore, the amended claims do not qualify as a particular machine. In addition to the first factor, regarding the third factor MPEP 2106.05(b) recites the following, “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more.” The structural elements cited above are utilized by the claim to perform the following functions, “receive a start signal from a wireless communication device”; “control the at least one sensor to start collection of time-series sensing data”; “control the at least one sensor to stop collection of time-series sensing data”. These functions are analogous to data gathering steps recited by MPEP 2106.05(b) as “nominally or insignificant to the execution of the claimed method.” Therefore, the claim does not qualify as a particular machine. Applicant’s arguments are not persuasive. 
Regarding Prong 2 analysis of Step 2A, Applicant argues on pages 13-14 of the provided remarks that similar to example 4 provided in the 2019 PEG, “the claimed features adds meaningful limitations, and integrates the alleged abstract idea into a practical implementation.” Examiner respectfully disagrees and looks to the 2019 PEG for reference to the cited example 4. This example is directed to “a method for calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals, where the claimed GPS receiver calculated pseudoranges that estimated the distance from the GPS receiver to a plurality of satellites, SiRF Technology, Inc. v. International Trade Commission.” While the example claim calculates an absolute position of a GPS receiver wherein the claimed GPS receiver calculates pseudoranges that estimate the distance from the GPS received to the plurality of satellites, the present claims simply “determine a time duration of a last stop of the user; compare the time duration with a threshold time; estimate a payment position; and compute a payment position.” The steps of the present claim are recited at such a high level of generality such that they are incomparable to calculating an absolute position of a GPS receiver wherein the GPS received calculates pseudoranges to estimate the distance from the GPS received to the plurality of satellites. The present claims lack any calculation of an absolute position. The claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). Therefore, the claims do not integrate the judicial exception into a practical application. Applicant’s arguments are not persuasive.
Continuing on pages 13-14 of the provided remarks, Applicant looks to paragraph 0051 of the provided specification and argues that “the Applicant has shown a teaching in the Specification that describes a practical implementation and how the technology is improved, and has thus established a clear nexus between the claim language and the practical implementation and improvements to the technology.” Examiner respectfully disagrees and asserts that the acquiring of time-series data by the terminal does not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019). Therefore, the 35 USC 101 rejection is maintained. Applicant’s arguments are not persuasive. 
Applicant's arguments regarding claim rejections under 35 USC 102 filed 7/1/22 have been fully considered but they are not persuasive.
On pages 15-19 of the provided remarks, Applicant argues that the claim amendments overcome the cited prior art. Specifically, on page 17 of the provided remarks, Applicant argues “Aihara, in its entirety, does not describe or suggest determining a time duration of a last stop of the user in the store prior to the second timing based on the time-series sensing data, comparing the time duration of the last stop of the user with a threshold time duration; and estimating a payment position, at which a payment is executed by the user, based on a result of the comparison. Accordingly, Aihara also does not describe or suggest computing a movement path of the user in the store retrospectively from the payment position.” Examine respectfully disagrees and asserts that per Paragraph 0092, Aihara discloses determine the staying time of a customer in which the staying time involves staying time in a specific retail space. The staying time is analogous to the time duration of a stop. This staying time is further calculated in paragraph 0238 and based on the calculated staying time the system “determines which one of (b-1), (b-2) and (b-3) is most appropriate with reference to the previous path information. For instance, in the case and the like of significantly short staying time at the shopping point at the second time, it can be determined that the article has been purchased at the first staying, and the order of (b-1) is estimated.” In the interest of furthering prosecution, Examiner has cited Koiso (U.S 2009/0164284 A1) to disclose the specific threshold time duration. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (device), 16 (method), 17 (medium), and dependent claims 2-8 and 12-15, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a device (i.e. a machine); claim 16 is directed to a method (i.e. a process); and claim 17 is directed to a computer-readable medium (i.e. manufacture).
Step 2A Prong 1: The independent claims are directed toward receiving a start signal from a wireless communication device installed at an entrance of a store at a first timing, wherein a user of the information processing device is at the entrance of the store at the first timing; controlling the at least one sensor to start collection of time-series sensing data based on the received start signal at the first timing; and Page 8 of 19Application No. 17/250,618 Reply to Office Action of April 1, 2022 controlling the at least one sensor to stop the collection of the time-series sensing data at a second timing, wherein the user is at an exit of the store at the second timing; determining a time duration of a last stop of the user in the store prior to the second timing based on the time-series sensing data; comparing the time duration of the last stop of the user with a threshold time duration; estimating a payment position at which a payment is executed by the user, wherein the estimation is based on a result of the comparison, wherein the result of the comparison indicates that the time duration of the last stop of the user is greater than the threshold time duration; and computing, from the payment position, a movement path of the user in the store retrospectively based on the time-series sensing data, wherein the movement path indicates a pattern of a movement of the user in the store (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined limitations above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are determining a movement path of a user through a store, which is commercial interactions in the form of sales activities or behaviors. The Applicant’s claimed limitations are determining a movement path of a user through a store prior to paying, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are determining a time duration of a last stop of a user; comparing the time duration with a threshold time; estimating a payment position; and computing a movement path of the user in the store, which are functions of the human mind in the form of observation, judgement, and evaluation. The Applicant’s claimed limitations are determining a time duration of a last stop of a user; comparing the time duration with a threshold time; estimating a payment position; and computing a movement path of the user in the store, which is directed towards the abstract idea of Mental Process. 
In addition, dependent claims 2-8 and 12-15 further narrow the abstract idea and are directed to further defining the payment position information, the estimation of movement state of the user, the disclosure of personal information of the user, and the reward distribution to the user. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial interactions in the form of sales activities or behaviors. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving a start signal from a wireless communication device installed at an entrance of a store at a first timing, wherein a user of the information processing device is at the entrance of the store at the first timing; controlling the at least one sensor to start collection of time-series sensing data based on the received start signal at the first timing; and Page 8 of 19Application No. 17/250,618 Reply to Office Action of April 1, 2022 controlling the at least one sensor to stop the collection of the time-series sensing data at a second timing” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “An information processing device comprising at least one sensor; a sensor control unit; a path computation unit; a mobile communication terminal; a payment acquisition unit; a register; a camera; an information disclosure unit; a reward display unit; An information processing method; A non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a processor, cause the processor to execute operations” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-8 and 12-15 further narrow the abstract idea and dependent claims 2, 4, 7, and 12 additionally recite “acquires, from the store, payment position information that indicates the payment position”, “acquire an image of a receipt captured by a camera at a time of the payment by the user”, “acquire each of the store information, the register information, and the time of payment from the processed image of the receipt”, “transfer the personal information of the user to the store”, and “display a reward of the user in a case where the personal information is transferred to the store” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “payment position acquisition unit”, “information disclosure unit”, “sensor control unit”, and “reward display unit” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “An information processing device comprising at least one sensor; a sensor control unit; a path computation unit; a mobile communication terminal; a payment acquisition unit; a register; a camera; an information disclosure unit; a reward display unit; An information processing method; A non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a processor, cause the processor to execute operations” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claim 16; non-transitory computer-readable medium claim 17; and device claims 1-8 and 12-15 recite “An information processing device comprising at least one sensor; a sensor control unit; a path computation unit; a mobile communication terminal; a payment acquisition unit; a register; a camera; an information disclosure unit; a reward display unit; An information processing method; A non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a processor, cause the processor to execute operations”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0110-0117 and Figures 1, 4, 7, 10, and 12. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “receiving a start signal from a wireless communication device installed at an entrance of a store at a first timing, wherein a user of the information processing device is at the entrance of the store at the first timing; controlling the at least one sensor to start collection of time-series sensing data based on the received start signal at the first timing; and Page 8 of 19Application No. 17/250,618 Reply to Office Action of April 1, 2022 controlling the at least one sensor to stop the collection of the time-series sensing data at a second timing” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-8 and 12-15 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2, 4, 7, and 12 additionally recite “acquires, from the store, payment position information that indicates the payment position”, “acquire an image of a receipt captured by a camera at a time of the payment by the user”, “acquire each of the store information, the register information, and the time of payment from the processed image of the receipt”, “transfer the personal information of the user to the store”, and “display a reward of the user in a case where the personal information is transferred to the store” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “payment position acquisition unit”, “information disclosure unit”, “sensor control unit”, and “reward display unit” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aihara (U.S 2015/0363798 A1) in view of Koiso (U.S 2009/0164284 A1).
Claims 1, 16, and 17
Regarding Claim 1, Aihara discloses the following:
An information processing device comprising [see at least Paragraph 0097 for reference to the apparatus associated with the target customer transmitting the identification information and transmit the purchase time to the server; Paragraph 0105 for reference to the apparatus being a mobile processing apparatus owned by the target customer (e.g., smart phone, mobile phone, tablet terminal, or a wearable device (e.g., a wristband, a wrist watch, or a head-mount display)) that transmits position information to the server] 
at least one sensor [see at least Paragraph 0208 for reference to infrared light sensors being installed on the ceiling at positions denoted as observation points; Figure 6B and related text regarding various observation points containing infrared sensors] 
a sensor control unit configured to: receive a start signal from a wireless communication device installed at an entrance of a store at a first timing, wherein a user of the information processing device is at the entrance of the store at the first timing [see at least Paragraph 0101 for reference to the previous path information on the travel of the target customer being acquired by causing the target customer to make a purchase while carrying an apparatus that can track the position of the customer; Paragraph 0147 for reference to the estimation process estimates the path of customers from the entrance to the exit of the store; Paragraph 0208 for reference to infrared light sensors being installed on the ceiling at positions denoted as observation points; Paragraph 0247 for reference to a sensor being attached to the entrance/exit to determine when the target customer enters the store; Figure 6B and related text regarding various observation points containing infrared sensors]
control the at least one sensor to start collection of time-series sensing data based on the received start signal at the first timing [see at least Paragraph 0208 for reference to in response to a customer passing through a range covered by the infrared light (e.g., a specific area (e.g., a rectangle, a circle, a point), e.g., a specific line or a specific point). the infrared light sensors acquire the position of the second apparatus and the time; Paragraph 0210 for reference to the specific line of detection for the sensors being an entrance/exit of an aisle or the entrance/exit of the store; Paragraph 0247 for reference to a sensor being attached to the entrance/exit to determine when the target customer enters the store; Figure 6B and related text regarding various observation points containing infrared sensors] 
control the at least one sensor to stop the collection of the time-series sensing data at a second timing, wherein the user is at an exit of the store at the second timing [see at least Paragraph 0208 for reference to in response to a customer passing through a range covered by the infrared light (e.g., a specific area (e.g., a rectangle, a circle, a point), e.g., a specific line or a specific point). the infrared light sensors acquire the position of the second apparatus and the time; Paragraph 0210 for reference to the specific line of detection for the sensors being an entrance/exit of an aisle or the entrance/exit of the store; Paragraph 0247 for reference to a sensor being attached to the entrance/exit to determine when the target customer enters the store; Figure 6B and related text regarding various observation points containing infrared sensors]
a path computation unit configured to: determine a time duration of a last stop of the user in the store prior to the second timing based on the time-series sensing data [see at least Paragraph 0267 for reference to the path information reading unit reading at least one piece of path information from between (b-1) previous path information in the store or across the stores where one or more customers traveled or previous path information on estimated travel thereof, and (b-2) previous path information in the store or across the stores where the target customer traveled or previous path information on estimated travel thereof; Figure 8 and related text regarding item 812 ‘path information reading unit’]
compare the time duration of the last stop of the user [see at least  Paragraph 0272 for reference to the position and time information calculation unit calculating the position information on the target customer and the time when the target customer is at each position, on the basis of the identification information on the article that the target customer purchases or tries to purchase, the time when the identification information is read, which are acquired from the apparatus associated with the target customer, and the layout information or the shelving allocation information; Figure 8 and related text regarding item 812 ‘path information reading unit’ and item 816 ‘position and time information calculation unit’]
estimate a payment position at which a payment is executed by the user, wherein the estimation is based on a result of the comparison, wherein Page 4 of 19Application No. 17/250,618 Reply to Office Action of April 1, 2022 the result of the comparison indicates that the time duration of the last stop of the user [see at least Paragraph 0270 for reference to the traffic line estimation unit acquiring the travel path of the target customer in the store or across the stores on the basis of the layout information or the shelving allocation information, (c3-2) estimate at least one purchase order of articles that the target customer purchases on the basis of each piece of the information and the travel path acquired by the information acquisition unit, and (c3-3) estimate the traffic line of the target customer in the store or across the stores, according to the tendency acquired from path information read by the path information reading unit; Paragraph 0272 for reference to the position and time information calculation unit calculating the position information on the target customer and the time when the target customer is at each position, on the basis of the identification information on the article that the target customer purchases or tries to purchase, the time when the identification information is read, which are acquired from the apparatus associated with the target customer, and the layout information or the shelving allocation information; Figure 8 and related text regarding item 812 ‘path information reading unit’, item 813 ‘traffic line estimation unit’, and item 816 ‘position and time information calculation unit’] 
compute, from the payment position, a movement path of the user in the store retrospectively based on the time-series sensing data, wherein the movement path indicates a pattern of a movement of the user in the store [see at least Paragraph 0101 for reference to the previous path information on travel of the target customer in the store or across the stores being tracked by the apparatus that can track the position of the customer; Paragraph 0145 for reference to the computer system estimating the traffic line of the target customer on the basis of layout information, the position of the customer, the time corresponding to each position, and previous path information; Paragraph 0265 for reference to the computer system including a path information reading unit; Paragraph 0267 for reference to the path information reading unit reading path information from paths where the customer traveled; Paragraph 0268 for reference to the path information reading unit executing the process step 203 from Figure 2 and step 405 in Figure 4A and step 605 in Figure 6A; Figure 8 and related text regarding item 812 ‘path information reading unit’] 
While Aihara discloses the limitations above, it does not disclose compare the time duration of the last stop of the user with a threshold time duration or wherein Page 4 of 19Application No. 17/250,618 Reply to Office Action of April 1, 2022 the result of the comparison indicates that the time duration of the last stop of the user is greater than the threshold time duration.
However, Koiso discloses the following:
compare the time duration of the last stop of the user with a threshold time duration [see at least Paragraph 0064 for reference to the condition for stay determination being a threshold for determining whether a customer stayed in any sub-area specified or just past by; Paragraph 0064 for reference to the system setting time data for use as the condition for stay determination; Paragraph 0128 for reference to the customer shopping apparatus calculating the longest staying times, the average staying times, and the dispersion of staying times in certain sub-areas; Paragraph 0129 for reference to the system using the average staying time as a threshold] 
wherein Page 4 of 19Application No. 17/250,618 Reply to Office Action of April 1, 2022 the result of the comparison indicates that the time duration of the last stop of the user is greater than the threshold time duration [see at least Paragraph 0064 for reference to the system determining if a customer stays in a sub-area corresponding to a flow line for at least the time set as the condition for stay determination, the control section determines that the customer corresponding to the flow line stayed in the sub-area; Paragraph 0128 for reference to the customer shopping apparatus calculating the longest staying times, the average staying times, and the dispersion of staying times in certain sub-areas; Paragraph 0129 for reference to the system using the average staying time as a threshold; Paragraph 0130 for reference to an example threshold of the average staying time being 10 seconds, which applies to certain sub-areas where impulse purchases seem likely to occur]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the time duration comparison of Aihara to including the time duration threshold of Koiso. Doing so would provide information that gives hints to find sub-areas where customers are liable to stay as well as sub-areas where merchandise they plan to purchase has been arranged, as stated by Koiso (Paragraph 0130). 
Claims 16 and 17 are rejected for substantially the same reasons above.
Claim 2
While the combination of Aihara and Koiso disclose the limitations above, regarding Claim 2, Aihara discloses the following:
the information processing device corresponds to a mobile communication terminal associated with the user [see at least Paragraph 0075 for reference to the computer system including computers connected to each other via a network; Paragraph 0097 for reference to the apparatus associated with the target customer transmitting the identification information and transmit the purchase time to the server; Paragraph 0105 for reference to the apparatus being a mobile processing apparatus owned by the target customer (e.g., smart phone, mobile phone, tablet terminal, or a wearable device (e.g., a wristband, a wrist watch, or a head-mount display)) that transmits position information to the server]
the at least one sensor is installed in the mobile communication terminal [see at least Paragraph 0071 for reference to smart phones, indoor positioning using a Wi-Fi access point (AP), an indoor global positioning system (GPS), ultrasonic waves, visible light, infrared light, iBeacon, or sensor integration having the ability of autonomous navigation; Paragraph 0101 for reference to the previous path information on the travel of the target customer being acquired by causing the target customer to make a purchase while carrying an apparatus that can track the position of the customer]
the time-series sensing data is collected by the at least one sensor [see at least Paragraph 0097 for reference to the apparatus associated with the target customer transmitting the identification information and transmit the purchase time to the server; Paragraph 0101 for reference to the previous path information on the travel of the target customer being acquired by causing the target customer to make a purchase while carrying an apparatus that can track the position of the customer; Paragraph 0105 for reference to the apparatus being a mobile processing apparatus owned by the target customer (e.g., smart phone, mobile phone, tablet terminal, or a wearable device (e.g., a wristband, a wrist watch, or a head-mount display)) that transmits position information to the server] 
the information processing device further comprises a payment position acquisition unit configured to acquire, from the store, payment position information that indicates the payment position [see at least Paragraph 0103 for reference to the computer system acquiring the position information on the target customer and the time when the target customer is at each position; Paragraph 0105 for reference to the target customer owns the apparatus associated with the target customer and the apparatus acquires position information from a position information transmitting device provided across the store via the POS terminal when payment for the article is supplied; Paragraph 0266 for reference to the information acquisition unit acquiring the position information on the target customer and the time when the target customer is at each position from the apparatus provided in the store or the apparatus associated with the target customer] 
Claim 3
While the combination of Aihara and Koiso disclose the limitations above, regarding Claim 3, Aihara discloses the following:
the path computation unit is further configured to estimate the payment position based on at least one of store information that indicates the store entered by the user or register information that indicates a register where the payment is made [see at least Paragraph 0102 for reference to the computer system estimating a traffic line of the target customer in the store or across the stores according to a tendency acquired from the previous path information; Paragraph 0105 for reference to the computer system estimating the purchase order of articles on the basis of the position information and the time when the target customer is at each position; Figure 4C and related text regarding the estimation of a traffic line in consideration of path information on previous travel of a customer in the case of multiple traffic lines; Figure 6 and related text regarding item 604 ‘Estimate purchase order, and position, and time information on target customer by comparing target customers apparatus position information and POS information with layout information’] 
Claim 4
While the combination of Aihara and Koiso disclose the limitations above, regarding Claim 4, Aihara discloses the following:
the path computation unit is further configured to acquire an image of a receipt captured by a camera at a time of the payment by the user [see at least Paragraph 0097 for reference to the apparatus associated with the target customer including a means for allowing the bar code to be read or a means for allowing the article to be imaged e.g., a camera; Paragraph 0098 for reference to the checkout process the POS terminal acquiring POS information, I.e., identification information on the purchased article, and the purchase time of the identification information on the purchased item (i.e., the time when the payment for the article is Supplied using the POS terminal or the automatic checkout machine)]
process the acquired image of the receipt [see at least Paragraph 0098 for reference to the checkout process the POS terminal acquiring POS information, I.e., identification information on the purchased article, and the purchase time of the identification information on the purchased item (i.e., the time when the payment for the article is Supplied using the POS terminal or the automatic checkout machine); Paragraph 0130 for reference to the apparatus receiving ID and optionally displaying a shopping completion message or a receipt on the screen which can include a payment ID during payment for the article, a receipt ID, or a number ID for reception of the article as well as a record of completion of payment and time information]
acquire the store information, the register information, and the time of payment [see at least Paragraph 0097 for reference to the apparatus associated with the target customer including a means for allowing the bar code to be read or a means for allowing the article to be imaged e.g., a camera; Paragraph 0098 for reference to the checkout process the POS terminal acquiring POS information, I.e., identification information on the purchased article, and the purchase time of the identification information on the purchased item (i.e., the time when the payment for the article is Supplied using the POS terminal or the automatic checkout machine); Paragraph 0130 for reference to the apparatus receiving ID and optionally displaying a shopping completion message or a receipt on the screen which can include a payment ID during payment for the article, a receipt ID, or a number ID for reception of the article as well as a record of completion of payment and time information] 
Claim 5
While the combination of Aihara and Koiso disclose the limitations above, regarding Claim 5, Aihara discloses the following:
the path computation unit is further configured to estimate a movement state of the user from the time-series sensing data based on at least one of the store information, the register information, or a time of payment [see at least Paragraph 0146 for reference to the computer system estimating the traffic line by estimating the average speed of the customers; Paragraph 0147 for reference to the computer system using the an average travel speed acquired from previous path information that the target customer traveled in the store; Paragraph 0148 for reference to the computer system defining as a coefficient of the travel speed whether a purchase is made or not at the retail space]
estimate that the payment position at which the payment is executed based on the movement state of the user is in a specific state, wherein the movement state of the user is in a specific state at the payment position [see at least Paragraph 0148 for reference to the computer system defining as a coefficient of the travel speed, whether a purchase is made or not at the retail space on each retail space (path) to be passed because it is assumed that if the amount of money the customer spends is large, the staying time at the retail space increases] 
Claim 6
While the combination of Aihara and Koiso disclose the limitations above, regarding Claim 6, Aihara discloses the following:
an information disclosure unit configured to transfer to the store, personal information of the user comprising the movement path [see at least Paragraph 0097 for reference to the apparatus associated with the target customer transmitting the identification information and transmit the purchase time to the server; Paragraph 0105 for reference to the apparatus acquiring the position information or position information ID and transmitting the acquired position information or position information ID and time with the position is acquired to the server, via the POS terminal; Paragraph 0266 for reference to the information acquisition unit acquiring position information on the target customer and the time when the target customer is at each position from the apparatus provided in the store or the apparatus associated with the customer] 
Claim 7
While the combination of Aihara and Koiso disclose the limitations above, regarding Claim 7, Aihara discloses the following:
the information disclosure unit is further configured to transfer the personal information to the store in a case where disclosure of the personal information to the store is permitted by the user [see at least Paragraph 0114 for reference to the apparatus displaying a menu for registering a personal profile (preferences); Paragraph 0135 for reference to the user registering the personal profile; Paragraph 0136 for reference to the first apparatus registers personal settings in the storing device of the computer system]
Claim 8
While the combination of Aihara and Koiso disclose the limitations above, regarding Claim 8, Aihara discloses the following:
the time-series sensing data comprises at least one of acceleration data, angular velocity data, geomagnetism data, atmosphere data, or wireless communication data [see at least Paragraph 0111 for reference to the first apparatus including means that can read the identification number of an article for instance means that can reach a near field type wireless communication (NFC); Paragraph 0146 for reference to the computer system estimating the traffic line following the average speed method; Paragraph 0147 for reference to the computer system connecting multiple positions in a time series manner so as to make the average speed constant and what time the customer is at each position] 

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aihara (U.S 2015/0363798 A1) in view of Koiso (U.S 2009/0164284 A1), as applied in claim in claim 6, in view of Roberts (U.S 2005/0209921 A1).
Claim 12
While the combination of Aihara and Koiso disclose the limitations above, they do not disclose a reward display unit configured to display a reward of the user in a case where the personal information is transferred to the store.
Regarding Claim 12, Roberts discloses the following:
a reward display unit configured to display a reward of the user in a case where the personal information is transferred to the store [see at least Paragraph 0064 for reference to the electronic incentive data being provided by the coupon distributor by electronic transmission; Paragraph 0064 for reference to the coupon distributor utilizing the user-specific data and coupon redemption data in compiling subsequent coupon packages targeted at specific at certain user categories, including users located within a certain predetermined geographic area or within a predetermined proximity range of a retail center; Figure 8 & 12 and related text regarding item 16 ‘Coupon Distributor’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Aihara to include the reward determination of Roberts. Doing so would provide coupons which are customized to a specific class of consumers, such as consumers in a specified geographic location, consumers in a specified proximity to a retail center or consumers with certain common demographic or lifestyle information, including coupons which are capable of being associated with the specific consumers entitled to use the customized coupons, as stated by Roberts (Paragraph 0021).
Claim 13
While the combination of Aihara, Koiso, and Roberts discloses the limitations above, Aihara does not disclose the reward is based on a reward return rate, and the reward return rate is preset by the store based on a type of the personal information.
Regarding Claim 13, Roberts discloses the following:
the reward is based on a reward return rate, and the reward return rate is preset by the store based on a type of the personal information [see at least Paragraph 0103 for reference to the information collected by the coupon distributor from the online service provider regarding the coupon data selected by the user, the coupon data printed by the user, and the requested demographic information stored in the database; Paragraph 0105 for reference to coupon packages being customized according to marketing analysis relating to user location data and redemption data for users within specified locations and specified proximity ranges to retail centers, in which redemption data indicates a 60% coupon redemption rate for users located within a 1 to 2 mile radius of a retail center and a 5% redemption rate for users located within a 2.1 to 3 mile radius of the retail center] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Aihara to include the reward determination based on return rate of Roberts. Doing so would provide coupons or promotions which are customized according to user-specific information, such as user demographic data, including, for example, location data, proximity data, competitor data, time data and/or date data, as stated by Roberts (Paragraph 0009). 
Claim 14
While the combination of Aihara, Koiso, and Roberts discloses the limitations above, Aihara does not disclose the reward is given to the user in a case where information related to the movement of the user in the store is transferred to the store and the personal information does not include the computed movement path.
Regarding Claim 14, Roberts discloses the following:
the reward is given to the user in a case where information related to the movement of the user in the store is transferred to the store and the personal information does not include the computed movement path [see at least Paragraph 0129 for reference to a user operating a remote user computer accessing the online service provider and being prompted to provide user location data in which user location data is received and stored by the coupon distributor; Paragraph 0129 for reference to user location data being associated with a retail center and with a predetermined proximity range for the retail center; Paragraph 0134 for reference to each user being associated with incentive data intended for that user based on the user’s location, and particularly the user’s location in reference to a specific retail center] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Aihara to include the reward determination of Roberts. Doing so would provide coupons which are customized to a specific class of consumers, such as consumers in a specified geographic location, consumers in a specified proximity to a retail center or consumers with certain common demographic or lifestyle information, including coupons which are capable of being associated with the specific consumers entitled to use the customized coupons, as stated by Roberts (Paragraph 0021).
Claim 15
While the combination of Aihara and Koiso disclose the limitations above, they do not disclose further comprises a reward determination unit configured to determine a reward of the user in a case where the personal information is transferred to the store.
However, Roberts discloses the following:
further comprises a reward determination unit configured to determine a reward of the user in a case where the personal information is transferred to the store [see at least Paragraph 0064 for reference to the electronic incentive data being provided by the coupon distributor by electronic transmission; Paragraph 0064 for reference to the coupon distributor utilizing the user-specific data and coupon redemption data in compiling subsequent coupon packages targeted at specific at certain user categories, including users located within a certain predetermined geographic area or within a predetermined proximity range of a retail center; Figure 8 & 12 and related text regarding item 16 ‘Coupon Distributor’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Aihara to include the reward determination of Roberts. Doing so would provide coupons which are customized to a specific class of consumers, such as consumers in a specified geographic location, consumers in a specified proximity to a retail center or consumers with certain common demographic or lifestyle information, including coupons which are capable of being associated with the specific consumers entitled to use the customized coupons, as stated by Roberts (Paragraph 0021).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 2014/0214608 A1
Pedley et al.
DETERMINING TO AUDIT A CUSTOMER UTILIZING ANALYTICS
US 2014/0039951 A1
Appel et al.
AUTOMATICLALY DETECTING LOST SALES DUE TO AN OUT-OF-SHELF CONDITION IN A RETAIL ENVIRONMENT


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683